DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2020, 01/13/2021, 06/29/2021, and 07/13/2021 was filed after the mailing date of the Application on 12/21/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20, 22, 25, 32 and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barbier (US 3,658,206).
With regards to claim 20:	Barbier discloses (refer to Fig. 1 below) a water supply apparatus (10), comprising:
 	a mixing apparatus (12) configured to mix (mixing the heat water by the heater (14) in the chamber (12) and the cool water return from the conduit (20)), in a mixing container (12), water carried in the mixing apparatus;
 	a base apparatus (26) having a base chamber that is hydraulically connected to a water conduit (22, 18, 21) of the water supply apparatus (10) and which has an opening (27) to the surroundings; and
 	a sealing device (30) installed in the base chamber (26) and configured to close off the opening of the base chamber from the surroundings (atmosphere), 
wherein the sealing device (30) has a wall area (32) with a predetermined breaking point (37) which has a compressive strength that is lower than the compressive strength of wall areas of other components of the water supply apparatus (since the sealing device is a rupture disc, it inherently having lower compressive strength than other components) which, in an operating state, enclose cavities that can be filled with water, and which separate the cavities that can be filled with water from the surroundings.

    PNG
    media_image1.png
    1157
    881
    media_image1.png
    Greyscale

Fig. 1
With regards to claim 22:	Barbier discloses the water supply apparatus of claim 20, wherein the wall area (32) with the predetermined breaking point is configured as a partition wall between the base chamber (26) and the surroundings.
With regards to claim 25:	Barbier discloses the water supply apparatus of claim 20, wherein the sealing device (30) is exchangeably installed in the base chamber (26) (the sealing device (30) is a rupture disc, when it is ruptured, it will be replaced with the new rupture disc so that the apparatus can be used again).
With regards to claim 32:	Barbier discloses the water supply apparatus of claim 20, wherein the sealing device (30) is of a single- piece design.
With regards to claim 37:	Barbier discloses the water supply apparatus of claim 20, wherein the wall area (32) with the predetermined breaking point has a weakening in the form of a reduced wall strength compared to other sections forming the sealing device (30), and wherein the weakening is dimensioned such that the weakening has a lower compressive strength than all other water carrying components of the water supply apparatus.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbier.
With regards to claim 21:	Barbier discloses the water supply apparatus of claim 20, wherein the base apparatus (26) is arranged above the mixing container (12). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the water supply apparatus of Barbier to have the base apparatus arranged underneath the mixing container for an arrangement design wherein the space underneath the mixing chamber is the only space available, and this arrangement does not affect the operation principle of the device, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
	Barbier, as modified, discloses the water apparatus of claim 21.
With regards to claim 36:	Barbier discloses the water supply apparatus of claim 20, except wherein the wall area with the predetermined breaking point has a compressive strength of up to a pressure range between 2400kPA and 3500kPA. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the wall area with the predetermined breaking point has a compressive strength of up to a pressure range between 2400kPA and 3500kPA for an application wherein this range of strength works best (i.e. the sealing device closes off the opening of the base chamber from the surroundings when the pressure in the water supply apparatus up to this pressure range), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
 	Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbier, as applied to claim 20 above, and further in view of Carroll (US 7,051,751).
With regards to claim 33:
 	Barbier discloses the water supply apparatus of claim 20 (see rejected claim 20 above) wherein the sealing device (30) is a single-piece design (rupture disc) being soldered in the inner cylindrical wall base apparatus (26).
	Barbier does not disclose the sealing device is of a multi-piece design, and wherein the wall area with the predetermined breaking point is combined with additional components to form the sealing device.
	Carroll discloses (refer to Fig. 2 below) a rupture disc assembly (38, 14) configured to close off the cylindrical wall of a device (18) wherein the assembly (38, 14) is of a multi-piece design and wherein the wall area with the predetermined breaking point (rupture disc 14) is combined with additional components (38) to form the sealing device (38, 14) (the bushing (38) is pressed fit in the cylindrical wall of the device to retain the rupture disc (14) to form the sealing device).

    PNG
    media_image2.png
    596
    849
    media_image2.png
    Greyscale

Fig. 2
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the water apparatus of Barbier to have the sealing device design (14, 38) as disclosed by Carroll as an alternative design for the sealing device (30) to provide the sealing device being installed into the base device (26) without using soldering method so that the sealing device (14, 38) can be easily removed from the base device when being replaced. 
	Barbier, as modified, discloses the water supply apparatus of claim 33.
 	Claim(s) 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbier, as applied to claim 37 above, and further in view of Ekstrom (US 3,567,245).
With regards to claim 38:
 	Barbier discloses the water supply apparatus of claim 37 (see rejected claim 37 above) wherein the wall area with the predetermined breaking point is a rupture disc (32).
	Barbier does not disclose the wall area with the predetermined breaking point has a wall element, and wherein the weakening has a groove which completely circulates the wall element.
	Ekstrom discloses (refer to Fig. 3 below) a rupture disc has a wall element (50), and wherein the weakening has a groove (53) which completely circulates the wall element (50).
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the water apparatus of Barbier to have the wall area with the predetermined breaking point (rupture disc (32)) to have the design as disclosed by Ekstrom as an alternative design to provide the same expect result of having lower strength than the other components and will be ruptured first to open the base device to the surrounds.
	Barbier, as modified, discloses the water supply apparatus of claim 38.

    PNG
    media_image3.png
    867
    910
    media_image3.png
    Greyscale

Fig. 3
Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbier, as applied to claim 37 above, and further in view of Mulawski (US 4,416,388).
With regards to claim 39:
 	Barbier discloses the water supply apparatus of claim 37 (see rejected claim 37 above) wherein the wall area with the predetermined breaking point is a rupture device (32).
Barbier does not disclose the wall area with the predetermined breaking point has a wall element, and wherein the weakening has a groove which circulates the wall element only partially in such a manner that the wall element is connected to an area of the sealing device surrounding the wall area with the predetermined breaking point via a bar.
Mulawski discloses (refer to Fig. 4 below) a rupture device has a wall element (18), and wherein the weakening has a groove (18e, 18d) which circulates the wall element only partially in such a manner that the wall element is connected to an area of the sealing device surrounding the wall area with the predetermined breaking point via a bar (18b).

    PNG
    media_image4.png
    840
    983
    media_image4.png
    Greyscale

Fig. 4
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the water apparatus of Barbier to have the wall area with the predetermined breaking point (rupture disc (32)) to have the design as disclosed by Mulawski as an alternative design to provide the same expect result of having lower strength than the other components and will be ruptured first to open the base device to the surrounds.
 	Barbier, as modified, discloses the water supply apparatus of claim 39.
Allowable Subject Matter
Claims 23-24, 26-31, and 34-35 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINH Q LE/Primary Examiner, Art Unit 3753